Citation Nr: 0737864	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 13, 
1994, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from July 1952 to June 1956 
and from October 1959 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.

In November 2007, for good cause shown, the Board granted the 
veteran's motion to advance his case on the docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran did not meet the percentage requirements for TDIU 
prior to January 13, 1994, and was not shown to be unable to 
secure or follow a substantially gainful occupation solely by 
reason of service-connected disabilities prior to January 13, 
1994.


CONCLUSION OF LAW

The requirements for an effective date prior to January 13, 
1994, for the assignment of a TDIU have not been met. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(o) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letters dated in May 2004, July 2004 and March 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2004, July 2004 and March 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed June 2004 rating 
decision in keeping with Pelegrini.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Analysis

Under 38 C.F.R. § 3.400(b)(2)(i) (2007), the effective date 
for a grant of compensation will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found. 38 
C.F.R. § 3.400(a) (2007).

The effective date of an award of an increased rating (which, 
by definition, clearly encompasses a grant of TDIU), will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  An effective date for an increased evaluation may be 
assigned at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2) (2007).

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2007).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).

Service connection is in effect for residuals of a fracture 
of his left ankle, residuals of a laceration of the left hand 
and for bilateral plantar tyloma.  The record indicates that 
in a rating decision dated in April 2003, the RO increased 
the evaluation for the veteran's service-connected bilateral 
plantar tyloma from 10 percent to 30 percent disabling, 
effective January 13, 1994 (the date of receipt of the 
veteran's claim for an increased rating).  The RO instituted 
the increase based on an April 2003 Board decision which 
determined that the veteran's bilateral plantar tyloma 
warranted a 30 percent disability evaluation.  Based on the 
increase in disability rating for the bilateral plantar 
tyloma, the combined evaluation for the veteran's service-
connected disabilities was increased to 60 percent, effective 
January 13, 1994.  In a December 2003 letter, the RO informed 
the veteran that he was eligible for individual 
unemployability under the provisions of 38 C.F.R. 
§ 4.16(a).   The veteran submitted a formal application for 
individual unemployability in December 2003.  In a January 
2004 rating decision, the RO granted entitlement to 
individual unemployability, effective January 13, 1994 (the 
date of the veteran's claim for an increased rating for his 
service-connected bilateral plantar tyloma). 

The veteran claims entitlement to an effective date earlier 
than January 13, 1994, for the grant of service connection 
for a TDIU.  He contends that he should have been assigned an 
effective date from 1970 because his service-connected 
disabilities caused him to be essentially unemployable since 
then.

To support his claim the veteran has provided various 
statements concerning his claim.  He claims that he has 
essentially been unemployable since 1970.  He has not 
contended, however, that the RO did not have all of the 
information before it prior to issuing its decision.  He has 
basically averred that he would have decided the claim much 
differently than the RO.

The Board does note that the veteran had submitted claims for 
increased evaluations for his service-connected disorders.  
He had been very specific in his requests and those requests 
had only been for increased evaluations for his specific 
service-connected disorders. In other words, although the 
veteran had submitted numerous claims for increased ratings 
prior to January 13, 1994, the claims folder does not contain 
any indications from the appellant that he considered himself 
to be unable to perform any work or that he considered 
himself to be unemployable prior to that date.

The veteran has submitted a copy of a favorable decision from 
the Social Security Administration (SSA).  The SSA records 
show that the veteran was found to be unemployable 
continuously since November 1969 due to chronic low back pain 
syndrome, post fusion of the lumbar spine and bilateral 
spondylosis.  The veteran is not service-connected for a 
lumbar spine disability and therefore the SSA decision 
showing unemployability since 1969 for a lumbar spine 
disorder is not relevant to the veteran's claim.  

The VA regulations governing the award of effective dates 
require that the Board must generally look to the evidence 
regarding the veteran's service-connected disabilities dated 
during the one-year period prior to his claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  In this instance, the records prior to the 
date that the veteran filed his claim for an increase, which 
would be January 13, 1994, do not show that it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected disability.  Medical treatment records 
during that period do not clearly demonstrate that the 
veteran was unemployable.

Applying 38 U.S.C.A. § 5110 (West 2002), the earliest 
effective date is date of receipt of claim. Applying 38 
C.F.R. § 3.400 (1998, 2007), the earliest effective date is 
date entitlement arose or date of claim, whichever is later.  
In this case, the RO has made the effective date for the 
award January 13, 1994, the date the veteran submitted his 
claim for schedular increase of bilateral plantar tyloma.  
The RO essentially treated the January 13, 1994, claim for an 
increased schedular rating as an informal claim for TDIU 
which was then formalized by the December 2003 filing of the 
formal claim for TDIU.  There is no medical evidence 
indicating that the bilateral plantar tyloma increased in 
severity during the year prior to his January 1994 claim.  
Further, there is no evidence indicating that the veteran's 
service-connected disabilities rendered him unemployable 
during the year prior to his January 1994 claim.  The Board 
finds that the RO has granted the earliest effective date 
possible based upon the facts in this case and the law and 
regulations.

Accordingly, the Board finds that the assignment of an 
effective date earlier than January 13, 1994, for the award 
of a total disability rating for compensation purposes based 
on individual unemployability is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to January 13, 1994, 
for the grant of TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


